OPINION OF THE COURT
Memorandum.
The order of the Appellate Division insofar as appealed from should be affirmed, with costs.
In this action seeking damages for injuries plaintiff suffered while repairing an elevator, proof was adduced at trial from which a reasonable jury could infer that plaintiffs decision to position himself on a crosshead rather than on the elevator car roof was a contributing factor in the severity of his injuries. Accordingly, there were triable issues of fact relating to plaintiffs comparative negligence which were properly submitted to the jury and the Appellate Division did not err in declining to disturb the verdict attributing 15% of the fault to plaintiff.
Chief Judge Kaye and Judges Smith, Ciparick, Wesley, Rosenblatt, Graffeo and Read concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order, insofar as appealed from, affirmed, with costs, in a memorandum.